Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 are allowed over the closest prior art of record. Marsh et al. (US 2013/0173044) is considered the closest prior art.
	Marsh et al. (US’044) teach a method for duplicating a key, including receiving a digital key by one or more processors (“retrieving bitting code information from a mobile application or website platform” [0092, 0094]), decoding by one or more processors the digital key into a model for a physical key [0007, 0033], and sending by one or more processors the model to a 3D printing device to print a copy of the physical key [0049]. US’044 fails to teach determining a verification sources based on a connection quality to a network connected with a physical lock based on a connection intermittence between a lock and a networked server. Moreover, although Applicant points to paragraphs 0036 and 0043 to show support for determining a verification source based on connection intermittence, paragraph 0038 associates key data provided by configuration 222 in the case of signal intermittence (paragraph [0036]) to verification by a digital key in configuration 222. Therefore, Claims 1, 8, and 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712